BARKETT, Judge.
This appeal arises from an action between a cooperative association and a unit owner. The cooperative association prevailed on the merits. The lower court failed to award attorney’s fees in accordance with section 719.303, Florida Statutes (1983). We reverse.
Appellees suggest that the statutory language in question, “[t]he prevailing party is entitled to attorney’s fees,” is not mandatory. Appellee suggests that the trial courts have discretion to determine whether to award fees. We disagree. The statutory language is mandatory. The discretion of the trial court exists only to the extent of determining the reasonableness of the amount in light of the circumstances.
Accordingly, we reverse and remand for the assessment of a reasonable fee.
REVERSED AND REMANDED.
HURLEY, J., concurs.
GLICKSTEIN, J., concurs specially with opinion.